DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 to 9, 11, 12, 14 to 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite for failing to particularly point out and distinctly claim the subject matter.  In the claims, the formula as listed a constant “K” and then “K” is given a range of values.  However, the claims do not set forth to one of ordinary skill in the art the means or rational to choose the exact value of “K”.  There is no guidance set forth in the claims to set the meets and bounds of the claim as to the method used to select the correct “K” value for each gallium nitride substrate.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 1 to 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (2011/0108852).
The Fujiwara reference teaches a gallium nitride substrate, note entire reference.  The substrate is a single crystal which has been doped.  The dopant is silicon which is an n-type dopant.  The amount of silicon added to each substrate can be varied to change the properties of the gallium nitride, note, para 0047.  This includes absorption coefficient which can be varied not para 0049.  The sole difference between the instant claims and the prior art is the specific absorption coefficient at the set temperature.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine though routine experimentation the optimum, operable properties of the nitride substrate of the Fujiawara reference in order to create the deisre3d platform for further device manufacture, noting it is shown the absorption coefficients are result effective varies.
With regards to claims 9 to 11, the Fujiwara reference teaches a semiconductor layer on top of the gallium nitride doped substrate, note figure 3.	 
	Claims 13, 18 and 20 stand allowed over the prior art of record.  The prior art does not teach the method of treating the substrate and using the set formulas.  

			Examiner’s Remarks
	The Sasaki and Miyajima references are merely cited of interest as showing the state of the doped gallium nitride art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714